 
 
II 
Calendar No. 524 
110th CONGRESS 1st Session 
S. 2416 
IN THE SENATE OF THE UNITED STATES 
 
December 5, 2007 
Mr. DeMint introduced the following bill; which was read the first time 
 
 
December 6, 2007 
Read the second time and placed on the calendar 
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the alternative minimum tax on individuals and replace it with an alternative tax individuals may choose. 
 
 
1.Short titleThis Act may be cited as the Taxpayer Choice Act of 2007.  
2.Repeal of alternative minimum tax for noncorporate taxpayers 
(a)In generalSection 55(a) of the Internal Revenue Code of 1986 (relating to alternative minimum tax imposed) is amended by adding at the end the following new flush sentence: 
 
In the case of a taxpayer other than a corporation, no tax shall be imposed by this section for any taxable year beginning after December 31, 2006, and the tentative minimum tax of any taxpayer other than a corporation for any such taxable year shall be zero for purposes of this title..  
(b)Conforming amendments 
(1)Section 26(c) of such Code is amended by striking the term tentative minimum tax means the amount determined under section 55(b)(1) and inserting the tentative minimum tax is zero..  
(2)Section 911(f)(2) of such Code is amended to read as follows: 
 
(2)the tentative minimum tax under section 55 for the taxable year shall be zero. .  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006.  
3.Simplified individual income tax system 
(a)In generalPart I of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to tax on individuals) is amended by redesignating section 5 as section 6 and by inserting after section 4 the following new section: 
 
5.Simplified individual income tax system 
(a)Election 
(1)In generalA taxpayer other than a corporation may elect in accordance with this subsection to be subject to the tax imposed by this section in lieu of the tax imposed by section 1 for a taxable year and all subsequent taxable years.  
(2)Effect of electionFor purposes of this title, if an election is in effect under paragraph (1) for any taxable year, the tax imposed by this section shall be treated as the tax imposed by section 1 for the taxable year.  
(3)Election 
(A)In general 
(i)In generalExcept as provided in clause (ii) of this subparagraph and clauses (ii) and (iii) of subparagraph (B), the election under paragraph (1) may only be made with respect to any taxable year beginning before January 1, 2017, on a timely filed return for the first taxable year for which the election applies.  
(ii)New taxpayersIn the case of an individual with no tax liability under this title before January 1, 2017, the election under paragraph (1) may only be made for the first taxable year beginning after December 31, 2016, for which such individual has tax liability under this title.  
(B)Effect of election 
(i)In generalExcept as provided in clauses (ii) and (iii), the election under paragraph (1), once made, shall be irrevocable.  
(ii)One-time revocation of electionA taxpayer may revoke an election under paragraph (1) for a taxable year and all subsequent taxable years. The preceding sentence shall not apply if the taxpayer has made a revocation under such sentence for any prior taxable year.  
(iii)Filing status changes due to major life eventsIn the case of any major life event described in clause (iv), a taxpayer may make an election under paragraph (1) or revoke such an election under clause (ii). Any such election or revocation shall apply for the taxable year for which made and all subsequent taxable years until the taxpayer makes an election under the preceding sentence for any subsequent (and all succeeding) taxable year.  
(iv)Major life eventFor purposes of clause (iii), a major life event described in this clause is marriage, divorce, and death.  
(b)Tax imposed 
(1)Married individuals and surviving spousesIn the case of a taxpayer for whom an election under subsection (a) is in effect and who is a married individual (as defined in section 7703) who makes a single return jointly with his spouse under section 6013 or a surviving spouse (as defined in section 2(a)), there is hereby imposed on the alternative taxable income of such individual a tax determined in accordance with the following table: 
 
 
If taxable income is:The tax is: 
 
Not over $100,00010% of alternative taxable income. 
Over $100,000$10,000, plus 25% of the excess over $100,000.  
(2)Unmarried individuals (other than surviving spouses)In the case of a taxpayer for whom an election under subsection (a) is in effect and who is not described in paragraph (1), there is hereby imposed on the alternative taxable income of such individual a tax determined in accordance with the following table: 
 
 
If taxable income is:The tax is: 
 
Not over $50,00010% of alternative taxable income. 
Over $50,000$5,000, plus 25% of the excess over $50,000.  
(c)Maximum of tax on net capital gain of noncorporate taxpayersIf a taxpayer has a net capital gain for the taxable year, the tax imposed by subsection (b) for such taxable year shall not exceed the sum of— 
(1)the amount determined under subsection (b) computed at the rate and in the same manner as if this paragraph had not been enacted on modified taxable income reduced by the lesser of— 
(A)the net capital gain, or  
(B)the adjusted net capital gain, plus  
(2)5 percent (0 percent in the case of taxable years beginning after 2007) of so much of the adjusted net capital gain (or, if less, modified taxable income) as does not exceed an amount equal to the excess described in section 1(h)(1)(B), plus  
(3)15 percent of the adjusted net capital gain (or, if less, modified taxable income) in excess of the amount on which tax is determined under paragraph (2). Terms used in this paragraph which are also used in section 1(h) shall have the respective meanings given such terms by section 1(h) but computed with the adjustments under this section. 
(d)Alternative taxable incomeFor purposes of this section— 
(1)In generalThe term alternative taxable income means— 
(A)gross income, minus  
(B)the sum of— 
(i)the personal exemption,  
(ii)the dependent allowance, plus  
(iii)the alternative standard deduction.  
(2)Personal exemptionThe personal exemption is— 
(A)200 percent of the dollar amount in effect under subparagraph (B) in the case of— 
(i)a joint return, or  
(ii)a surviving spouse (as defined in section 2(a)), and  
(B)$3,500 in the case of an individual— 
(i)who is not married and is not a surviving spouse, or  
(ii)who is a married individual filing a separate return.  
(3)Dependent allowanceThe dependent allowance is $3,500 for each dependent (as defined in section 152).  
(4)Alternative standard deductionThe alternative standard deduction means— 
(A)$25,000 in the case of— 
(i)a joint return, or  
(ii)a surviving spouse (as defined in section 2(a)), and  
(B)$12,500 in the case of an individual— 
(i)who is not married and is not a surviving spouse, or  
(ii)who is a married individual filing a separate return.  
(e)Inflation adjustments 
(1)In generalIn the case of any taxable year beginning in a calendar year after 2007, each of the dollar amounts for the rate brackets in subsection (b) and each of the dollar amounts in subsection (d)(2)(B), (d)(3), and (d)(4) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by  
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, by substituting calendar year 2006 for calendar year 1992 in subparagraph (B) thereof.  
(2)RoundingIf any amount as adjusted under clause (i) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100. .  
(b)Conforming amendmentThe table of sections for part I of subchapter A of chapter 1 of such Code is amended by striking the item relating to section 5 and inserting after the item relating to section 4 the following: 
 
 
Sec. 5. Simplified Individual Income Tax System. 
Sec. 6. Cross references relating to tax on individuals.  .  
(c)Capital gains and dividends rate made permanentThe Jobs and Growth Tax Relief Reconciliation Act of 2003 is amended by striking section 303.  
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006.  
 
 
December 6, 2007 
Read the second time and placed on the calendar  
